Dismissed and Memorandum Opinion filed February 1, 2022.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-21-00423-CV

                              ERIC GREER, Appellant

                                           V.
                             SUJIT SAMUEL, Appellee

               On Appeal from the County Civil Court at Law No. 3
                             Harris County, Texas
                        Trial Court Cause No. 1170993

                            MEMORANDUM OPINION

         This appeal is from a judgment signed July 23, 2021. The clerk’s record was
filed July 29, 2021. Appellant did not request a reporter’s record. No brief was
filed.

         On October 19, 2021, this court issued an order stating that unless appellant
filed a brief on or before November 18, 2021, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                   PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2